Citation Nr: 1819906	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the cervical spine.

2. Entitlement to service connection for right C-7 radiculopathy, to include as secondary to degenerative arthritis of the cervical spine.

3. Entitlement to service connection for chronic right shoulder strain.

4. Entitlement to service connection for right elbow spur.

5. Entitlement to service connection for chronic lumbar spine strain.

6. Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1991 to March 2001, October 2001 to July 2002, and from March 2003 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for chronic right shoulder strain, right elbow spur, chronic lumbar spine strain, and irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record is in equipoise as to whether the Veteran's currently diagnosed degenerative arthritis of the cervical spine was manifest in active service.

2. The Veteran has radiculopathy of the right upper extremity secondary to his now service-connected cervical spine disability.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, degenerative arthritis of the cervical spine was incurred in active service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
2. The criteria for establishing entitlement to service connection for radiculopathy of the upper right extremity as secondary to cervical spine disability are met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366  (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If a disease listed in 38 C.F.R. § 3.309(a) [such as arthritis] is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id. 

However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, as will be discussed herein, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)." Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Cervical Spine

The Veteran contends that his cervical spine disability is a result of an injury he sustained during active duty service, specifically when he flipped over his handle bars while riding his bicycle and hit his head. See September 2009 VA examination. He asserts his has had intermittent neck pain since this injury.

The Veteran's available service medical records do not document any spinal abnormalities upon entry into active duty service. The Veteran has not reported that any cervical spine disability pre-existed active duty service. 

An April 2000 service treatment record documented a bicycle accident that occurred when the Veteran hit a cable between two poles and flipped forward over his handlebars. He had facial abrasions and pain between his shoulder blades. The pain was worse with movement and was located in the bilateral paraspinal/trapezius area. An assessment of trapezius strain was given with a notion to get cervical spine X-rays to rule out an occult fracture. The Veteran was placed on a physical profile for back strain.

The Veteran was afforded a VA examination in September 2009. The Veteran reported the April 2000 bicycle accident that resulted in a neck injury. He reported that since that time he occasionally had a stiff neck. The condition became progressively worse since onset. He also began to have shooting pains in the right arm in August 2009. There had been no new injury and he believed this was a progression of the cervical spine injury. He had been receiving chiropractic adjustments and was instructed to begin physical therapy. He took daily pain killers. A history of fatigue, decreased motion, stiffness, weakness, spasms, and pain was noted. Moderate flare-ups would occur once a year and last between two to four weeks. The flare-ups would result in a possibly weaker grip of his right hand.

On physical examination, posture and head position were normal. The examiner noted neck pain with radiation of pain to the shoulder, arm, and fifth finger. Abnormalities of guarding, spasm, and pain with motion were noted. Deep tendon reflexes were 1+ for the triceps and biceps, and 2+ for the brachioradialis. Active range of motion testing resulted in flexion to 40 degrees; extension to 35 degrees; left lateral flexion to 30 degrees; left lateral rotation to 70 degrees; right lateral flexion to 15 degrees, and right lateral rotation to 60 degrees. The examiner requested and X-ray due to chronic neck stiffness and pain since the 2000 bicycle accident. The impression was very mild degenerative change, particularly C4/C5.  The examiner diagnosed degenerative arthritis of the cervical spine with C7 radiculopathy.

In a December 2009 VA treatment record, the Veteran complained of continued pain at the base of his neck and between his shoulder blades. An assessment of pain and spasms of paraspinal muscles and limited cervical range of motion and posture were given.

In January 2010, an examiner opined that degenerative disc disease of the cervical spine with radiculopathy was not caused by or a result of active duty service because there was no documentation of ongoing medical treatment for the condition after release from active duty until January 2010. The examiner further noted that the 2003 post deployment physical did not list an ongoing or chronic cervical spine condition. The examiner opined that if the cervical spine condition was the result of active duty there would be ongoing documentation of the condition.

In a July 2010 statement, the Veteran's wife, who is also a registered nurse, noted that the Veteran's April 2000 bicycle accident resulted in numerous cuts and a case of whiplash. She further reported that since the April 2000 bicycle accident the Veteran has woken up many mornings complaining of a stiff neck. She also reported that he constantly shifted his weight and said his neck hurt. He could not demonstrate things physically while a coach due to limitation of motion and strength.

In an April 2011 statement, the Veteran noted the lack of documentation of ongoing treatment and explained that he had been prescribed large amounts of ibuprofen while on active duty, and continued to use the medication until he ran out in late 2008. He also noted the cost of seeing a doctor as a civilian and his limited income as another reason he did not seek medical care shortly after service. Lastly, he noted that his medical issues were not a high priority shortly after service given many other priorities such as moving, going to school, working, and being the primary caregiver of his youngest child. He also noted that he did not discuss the issues on his physical because he was using pain killer and did not understand the extent of his pain and how much he relied on ibuprofen.

The Board finds that service connection for degenerative arthritis of the spine may be granted based on a showing of continuity of symptomatology. See 38 C.F.R. § 3.303(b). Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if the layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran has reported a neck injury in-service. He has also consistently reported that the onset of his neck pain was during active service, and that such symptoms continued intermittently since service. See September 2009 VA examination; July 2010 Statement from the Veteran's Wife. The Veteran is competent to attest to the when his neck pain began and his reports of pain symptomatology, and the Board finds little reason to question the veracity of the Veteran's reports. Therefore, given the competent and credible reports of continuity of symptomatology, supported by clinical evidence of record described above, and resolving all reasonable doubt in the Veteran's favor, service connection for degenerative arthritis of the cervical spine is warranted.

The Board acknowledges that the January 2010 examiner opined that the Veteran's neck condition was less likely than not related to service. However, the examiner did not adequately address the Veteran's continued reports of neck symptomatology since service and the relevant ongoing complaints. Given these deficiencies, the examiner's opinion is assigned minimal probative weight.

Accordingly, the Board finds that the evidence weighing in favor of the claim - predominately represented by competent and credible lay statements - is in approximate balance with the evidence against the Veteran's claim (the January 2010 examiner's opinion). In resolving all reasonable doubt in the Veteran's favor, service connection for degenerative arthritis of the cervical spine is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.309.

II. Radiculopathy

The Veteran contends that his right upper extremity radiculopathy is secondary to his cervical spine condition. See September 2009 VA examination.

The Veteran was afforded a VA examination in September 2009. The Veteran reported a neck injury in service. He further reported that in August 2009 he began to have shooting pains in his right arm. As there was no new injury, he believed the shooting pain in his right arm was a progression of his in-service cervical spine injury. The examiner noted neck pain that radiated to the shoulder, arm, and fifth finger. The examiner further noted that there was evidence of sensory loss at the underside of the right arm and fourth and fifth fingers. There was also decreased light touch sensation to the index and middle finger. The examiner noted the radial nerve was affected. An electromyography (EMG) test done in October 2009 was indicative of right C-7 spinal nerve root impingement. The examiner diagnosed right C-7 radiculopathy.

In January 2010, an examiner opined that right C-7 radiculopathy was at least as likely as not caused by or a result of degenerative arthritis of the cervical spine. The examiner noted that it was known that injury to any part of the spine and degenerative changes within the vertebrae could result in radiculopathy due to compression of the nerves that run through that region of the spine. 

The evidence reflects that the Veteran has a current diagnosis of right upper extremity radiculopathy that is caused by his now service-connected degenerative arthritis of the cervical spine. There are no medical opinions contrary to this conclusion. Resolving reasonable doubt in favor of the Veteran, service connection for right C-7 radiculopathy is also granted. 38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

Service connection for degenerative arthritis of the cervical spine is granted.

Service connection for right C-7 radiculopathy as secondary to degenerative arthritis of the cervical spine is granted.


REMAND

The Board finds that the opinions addressing the etiology of the Veteran's other claimed disabilities are inadequate. The opinions are based largely on the lack of contemporaneous medical records documenting ongoing symptoms of a chronic right shoulder strain, right elbow spur, chronic lumbar spine strain, and irritable bowel syndrome in his 2003 post deployment physical or immediately following service.  A VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). In this regard, throughout the appeal period, the Veteran indicated that he did not always seek or receive treatment for his chronic right shoulder strain, right elbow spur, chronic lumbar spine strain, and irritable bowel syndrome, but that he nevertheless experienced symptoms such as pain, stiffness, limited range of motion, and explosive bowel movements since service. See, e.g., July 2010 Statement from the Veteran's Wife and April 2011 Statement from the Veteran.

Thus, because the medical evidence of record is insufficient to resolve the Veteran's claim, an addendum opinion is necessary that fully considers his and his wife's lay statements concerning the onset and continuity and his medical history. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from December 2009 to present. 

 2. Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file. The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

 3. After all outstanding records have been associated with the claims file, send the claims file to an appropriate VA examiner(s) other than the January 2010 VA examiner to provide answers to the questions posed below. The record and a copy of this Remand must be made available to the examiner(s). The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion(s).

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner(s) should address the following questions:

(a) Right Shoulder: Is it at least as likely as not (i.e., a 50 percent or greater probability) that any shoulder disorder, to include chronic right shoulder strain, had its onset during, or is otherwise related to, his active duty service?

In offering any opinion, the examiner must consider the full record, to include the February 1994 diagnosis of right shoulder strain, the September 2009 report of painful motion and stiffness with flare-ups every few weeks, and the Veteran's wife's July 2010 statement indicating her observation of chronic right shoulder pain. The examiner must also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

(b) Right Elbow: Is it at least as likely as not (i.e., a 50 percent or greater probability) that any right elbow disorder, to include right elbow spur, had its onset during, or is otherwise related to, his active duty service?

In offering any opinion, the examiner must consider the full record, to include the September 1999 report of right elbow pain, the October 1999 diagnosis of triceps tendonitis, the December 1999 record showing ongoing medication for elbow pain, the September 2000 report of tennis elbow bothering the Veteran, the January 2001 report of intention to claim VA disability for right elbow tendonitis, the September 2009 report of painful motion, stiffness, and a right elbow spur, and the Veteran's wife's July 2010 statement indicating her observation of continuous right elbow pain. The examiner must also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

(c) Lumbar Spine: Is it at least as likely as not (i.e., a 50 percent or greater probability) that any lumbar spine disorder, to include chronic lumbar spine strain, had its onset during, or is otherwise related to, his active duty service?

In offering any opinion, the examiner must consider the full record, to include the August 1992 assessment of low back contusion injury and physical profile, the October 1992 assessment of lumbar strain and physical profile for back strain, the September 2000 report of frequent low back pain requiring medical attention, the July 2002 impression of lumbar sprain, the September 2009 report of flare-ups of low back pain, and the Veteran's wife's July 2010 statement indicating her observation of continuous low back pain. The examiner must also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

(d) Irritable Bowel Syndrome: Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's irritable bowel syndrome had its onset during, or is otherwise related to, his active duty service?

In offering any opinion, the examiner must consider the full record, to include the November 1991 report of stomach cramps during basic training and further notation of stomach virus, the February 1992 assessment of gastritis, the April 1992 assessment of gastritis, the February 2002 assessment of gastroenteritis, the September 2009 report of frequent painful bowel movement and diagnosis of irritable bowel syndrome, and the Veteran's wife's July 2010 statement indicating her observation of the Veteran having chronic explosive bowel movements. The examiner must also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

4. Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated. If any benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


